[Cite as State v. Cotten, 2019-Ohio-828.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  :   JUDGES:
                                                :
                                                :   Hon. John W. Wise, P.J.
        Plaintiff-Appellee                      :   Hon. Patricia A. Delaney, J.
                                                :   Hon. Earle E. Wise, Jr., J.
 -vs-                                           :
                                                :   Case No. 18CA105
                                                :
 CHARLES D. COTTEN                              :
                                                :
                                                :
        Defendant-Appellant                     :   OPINION


CHARACTER OF PROCEEDING:                            Appeal from the Richland County Court
                                                    of Common Pleas, Case No. 1976 CR
                                                    8941



JUDGMENT:                                           AFFIRMED




DATE OF JUDGMENT ENTRY:                             March 8, 2019




APPEARANCES:

 For Plaintiff-Appellee:                            For Defendant-Appellant:

 GARY BISHOP                                        PRINCE CHARLES COTTEN, SR.
 RICHLAND COUNTY PROSECUTOR                         Inmate # A146-490
                                                    P.O. Box 8107
 JOSEPH C. SNYDER                                   Mansfield, OH 44901-8107
 38 S. Park St.
 Mansfield, OH 44902
Richland County, Case No. 18CA105                                                          2

Delaney, J.

       {¶1} Defendant-Appellant Prince Charles D. Cotten, Sr. aka Charles D. Cotten

appeals the September 19, 2018 judgment entry of Richland County Court of Common

Pleas. Plaintiff-Appellee is the State of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶2} On February 6, 1976, police were summoned to a convenience store in

Mansfield, Ohio, after Defendant-Appellant Prince Charles D. Cotten, Sr. aka Charles D.

Cotten and his wife presented a suspicious check. During the ensuing events, Cotten shot

and killed Officer Michael R. Hutchinson and shot and wounded Officer Roger W. Casler.

       {¶3} Cotten was subsequently convicted before a three-judge panel of

aggravated murder with specifications, uttering or possessing with intent to utter a check

of another known to have been forged, and knowingly causing physical harm to another

by means of a deadly weapon. Upon direct appeal, this Court affirmed Cotten’s

convictions and sentences. See State v. Cotten, 5th Dist. Richland No. 1611, 1977 WL
200852 (Oct. 26, 1977). Cotten then appealed to the Ohio Supreme Court. On August 17,

1978, the Ohio Supreme Court affirmed Cotten’s convictions, but commuted his sentence

to life imprisonment based on the ruling of the United States Supreme Court that Ohio’s

mandatory death penalty statute was unconstitutional. See State v. Cotten, 56 Ohio St. 2d
8, 381 N.E.2d 190 (1978).

       {¶4} Since 1978, Cotten has filed numerous self-styled pro se motions, writs,

and appeals with the trial court, the Marion County Court of Common Pleas, the Third

District Court of Appeals, the Fifth District Court of Appeals, the Twelfth District Court of

Appeals, the Ohio Supreme Court, and the U.S. District Court.
Richland County, Case No. 18CA105                                                       3


         {¶5} On September 10, 2018, Cotten filed a “notice of conclusion and

recommendation ‘from’ a ‘legal’ termination investigation” with the Richland County Court

of Common Pleas. Cotten argued the trial court showed prejudice against him by its failure

to resentence him after the Ohio Supreme Court commuted Cotten’s death sentence to

a sentence of life imprisonment. The trial court found Cotten’s September 10, 2018 motion

to be without merit because in 2012, Cotten argued the trial court was required to

resentence him after the Ohio Supreme Court commuted his sentence. The trial court

overruled the motion and this Court affirmed the judgment in State v. Cotten, 5th Dist.

Richland No. 12CA60, 2013-Ohio-1960. In its September 19, 2018 judgment entry

denying Cotten’s latest motion, the trial court found it was not required to resentence

Cotten and he was properly incarcerated on the Ohio Supreme Court’s commutation

entry.

         {¶6} It is from this judgment entry Cotten now appeals.

                               ASSIGNMENTS OF ERROR

         {¶7} Cotten raises three Assignments of Error:

         {¶8} “I. THE COURT GROSSLY ERRED TO THE APPELLANT’S PREJUDICE,

WHEN THE COURT HAVE ACTED AS THE JUDGE, THE PROSECUTOR, AND THE

JURY; BY ACTING AS THE JUDGE, THE PROSECUTOR, AND THE JURY IN

VIOLATION OF HIS OATH OF OFFICE AND THE SEPARATION OF POWER

DOCTRINE.

         {¶9} “II. THE COURT COMMTITED [SIC] GROSS DELICTION [SIC] OF DUTY

TO THE APPELLATE’S [SIC] PREJUDICE. WHEN THE COURT HAVE DISREGARDED

HIS OATH OF OFFICE. WHEN SUPPORTING THE SUPREME COURT OF OHIO’S
Richland County, Case No. 18CA105                                                           4


BOGUS DECISION, OVER THAT OF THE SUPREME COURT OF THE UNITED

STATES. THE SUPREME LAW OF THE LAND AND THE COURT OF LAST RESORT.

       {¶10} “III.     THE    COURT   COMMITTED        GROSS      INJUSTICE      TO       THE

APPELLATE’S          [SIC]   PREJUDICE.    WHEN    THE    COURT      HAVE     WILLFULLY,

CONSCIOUSLY, VOLUNTARILY, INTELLIGENTLY, WITH PRIOR CALCULATION AND

DESIGNED, RUSHED TO AID THE SUPREME COURT OF OHIO IN THEIR VOID AB

INTITO [SIC] ENTRY NO. 55, AS A CONSPIRATOR OF THE FIRST DEGREE.”

                                          ANALYSIS

       {¶11} We consider Cotten’s three Assignments of Error together as they are

interrelated. Cotten argues the trial court erred in denying his motion. We disagree.

       {¶12} The law of the case doctrine provides a decision of a reviewing court in a

case remains the law of the case on the legal questions involved for all subsequent

proceedings in the case at both the trial and reviewing levels. Cotten, 2013-Ohio-1960, ¶

25 citing U.S. Bank v. Detweiler, 5th Dist. Stark No. 2011CA00095, 2012-Ohio-73, ¶ 26.

We find Cotten’s argument as to resentencing has been addressed by this Court in State

v. Cotten, 5th Dist. Richland No. 12CA60, 2013-Ohio-1960. Cotten’s argument is barred

by the doctrine of law of the case and the trial court did not err in denying the same.

       {¶13} Cotten’s first, second, and third Assignments of Error are overruled.
Richland County, Case No. 18CA105                                                 5


                                  CONCLUSION

       {¶14} The judgment of the Richland County Court of Common Pleas is affirmed.

By: Delaney, J.,

Wise, John, P.J. and

Wise, Earle, J., concur.